UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Commission File Number 000-54002 ELSINORE SERVICES, INC. (Exact name of registrant as specified in its charter) DELAWARE 27-0289010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4201 Connecticut Avenue, N.W., Suite 407, Washington, D.C. (Address of principal executive offices) (Zip Code) (202) 609-7756 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes x No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the most recent price at which the common equity was sold: $44,540 as of March 29, 2012. As ofMarch 29, 2012, the Company had 12,227,000 shares of its common stock, $0.001 par value per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Not applicable. Table of Contents TABLE OF CONTENTS ITEM NUMBER AND CAPTION PAGE PART I Item 1. Description of Business 4 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 5 Item 2. Description of Property 5 Item 3. Legal Proceedings 5 Item 4. Mining Safety Disclosures 5 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management’s Discussion and Analysis or Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A. Controls and Procedures 12 Item 9B. Other Information 12 PART III Item 10. Directors, Executive Officers, and Corporate Governance 13 Item 11. Executive Compensation 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accounting Fees and Services 17 PART IV Item 15. Exhibits, Financial Statement Schedules 18 Signatures 19 Table of Contents SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934. These statements relate to future events or our future financial performance. We have attempted to identify forward-looking statements by terminology including "anticipates", "believes", "expects", "can", "continue", "could", "estimates", "expects", "intends", "may", "plans", "potential", "predict", "should" or "will" or the negative of these terms or other comparable terminology. These statements are only predictions. Uncertainties and other factors may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels or activity, performance or achievements expressed or implied by these forward-looking statements. The key factors that are not within our control and that may have a direct bearing on operating results include, but are not limited to, acceptance of our services, our ability to expand our customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of our industry. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Our expectations are as of the date this Form 10-K is filed, and we do not intend to update any of the forward-looking statements after the filing date to conform these statements to actual results, unless required by law. PART I Item 1. Description of Business. Overview of the Company Elsinore Services, Inc. was incorporated in Delaware on June 2, 2009, and is a development stage company as defined in the Accounting Standards Codification 915.All activities of the Company to date relate to its organization, initial funding and share issuances.We are a “new media” advertising and marketing agency that operates through different practice groups providing advertising and marketing services, with an emphasis on digital interactive media.We intend to utilize state-of-the-art digital interactive media technology to develop more targeted, effective, quantifiable, less expensive, and more comprehensive advertising and marketing campaigns than traditional methods.By utilizing digital interactive media such as the internet, mobile communications, and digital interactive signage, we believe that we can implement highly targeted campaigns to a local and global market quickly and cost effectively. Our ability to continue to implement our business plan is dependent on our ability to raise certain financing in addition to the proceeds of our initial public offering.We anticipate that we will seek to raise additional funds to further implement our business plan, including through one or more equity or debt financings or bank borrowing.There can be no assurance that we will be successful in these efforts. You may read and copy any materials we file with the SEC at the SEC's Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1–800–SEC–0330. SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically, including Elsinore Services, with the SEC (http://www.sec.gov). Employees As of March 29, 2012, we had no employees and we have no collective bargaining agreements with employees. We anticipate that we will need additional people to fill administrative, sales and technical positions if we are successful in raising capital to implement our strategic business plan. Item 1A. Risk Factors. A smaller reporting company, as defined by Item 10 of Regulation S-K, is not required to provide the information required by this item. 4 Table of Contents Item 1B. Unresolved Staff Comments. None. Item 2. Description of Property The Company maintains a shared office space at 4201 Connecticut Avenue, Suite 407, Washington, D.C. 20008. The office space is provided free of charge by Todd Mason, one of Elsinore Services’ Directors. Our management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income.We do not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. Item 3. Legal Proceedings During the reporting period for the year ended December 31, 2011, there were no legal proceedings or claims pending against or involving us. Item 4. Mining Safety Disclosures The Company is not engaged in mining activity. 5 Table of Contents PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market information Our common stock is currently unlisted and is not actively traded. Shares Available Under Rule144 As of March 29, 2012, we had 12,227,000 shares of common stock outstanding out of which a total of 10,000,000 were restricted and subject to Rule 144. In general, under the recently amended Rule144 which became effective on February 15, 2008 a person, or persons whose shares are aggregated, who owns shares that were purchased from us, or any affiliate, at least six months (subject only to the Rule144(c)public information requirement until the securities have been held for one year), previously, including a person who may be deemed our affiliate, is entitled to sell within any three month period, a number of shares that does not exceed the greater of: 1. 1% of the then outstanding shares of our common stock: or 2. The average weekly trading volume of our common stock during the four calendar weeks preceding the date on which notice of the sale is filed with the Securities and Exchange Commission. Sales under Rule144 are also subject to manner of sale provisions, notice requirements and the availability of current public information about us. Any person who is not deemed to have been our affiliate at any time during the 90days preceding a sale, and who owns shares within the definition of “restricted securities” under Rule144 under the Securities Act that were purchased from us, or any affiliate, at least one year previously, is entitled to sell such shares under Rule144(k)without regard to the volume limitations, manner of sale provisions, public information requirements or notice requirements. Future sales of restricted common stock under Rule144 or otherwise or of the shares could negatively impact the market price of our common stock. We are unable to estimate the number of shares that may be sold in the future by our existing stockholders or the effect, if any, that sales of shares by such stockholders will have on the market price of our common stock prevailing from time to time. Sales of substantial amounts of our common stock by existing stockholders could adversely affect prevailing market prices. Stockholders As of March 29, 2012, we had 12,227,000 shares of common stock outstanding and there were approximately 44 holders of record of our common stock. Dividends We have never declared or paid any cash dividends on our common stock.For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and do not anticipate paying any cash dividends on our common stock.Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the board of directors considers relevant. Equity Compensation Plan Information We currently have no Stock Incentive Plans. 6 Table of Contents Item 6. Selected Financial Data. A smaller reporting company, as defined by Item 10 of Regulation S-K, is not required to provide the information required by this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements The statements contained in all parts of this document that are not historical facts are, or may be deemed to be, “forward-looking statements” within the meaning ofSection27A ofthe Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Such forward-looking statements include, but are not limited to, those relating to the following: our ability to secure necessary financing; expected growth; future operating expenses; future margins; fluctuations in interest rates; ability to continue to grow andimplement growth, and regarding future growth, cash needs, operations, business plans and financial results and any other statements that are not historical facts. When used in this document, the words “anticipate,” “estimate,” “expect,” “may,” “plans,” “project,” and similar expressions are intended to be among the statements that identify forward-looking statements. Our results may differ significantly from the results discussed in the forward-looking statements. Such statements involve risks and uncertainties, including, but not limited to, those relating to costs, delays and difficulties related to our dependence on our ability to attract and retain skilled managers and other personnel; the intense competition within our industry; the uncertainty of our ability to manage and continue its growth and implement its business strategy; its vulnerability to general economic conditions; accuracy of accounting and other estimates; our future financial and operating results, cash needs and demand for services; and our ability to maintain and comply with permits and licenses; as well as other risk factors described in this Annual Report. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those projected. The following is a discussion and analysis of the results of operations and financial position as of and for the period from the date of our inception (June 2, 2009) through December 31, 2011 and the factors that could affect our future financial condition and results of operations. Historical results may not be indicative of future performance. This discussion and analysis should be read in conjunction with our financial statements and the notes thereto included elsewhere in this 10-K. Our financial statements are prepared in accordance with United States Generally Accepted Accounting Principles. All references to dollar amounts in this section are in United States dollars. Revenue and Expenses Overall Operating Results: There was no revenue for the fiscal years ended December 31, 2011 and 2010. Total operating expenses were $30,024 and $77,226 for the fiscal years ended December 31, 2011 and 2010, respectively. The reduction in operating expenses from 2010 to 2011 was due to higher legal and audit fees in 2010 relating to our S-1 offering in June 2010. Professional fees decreased from $66,694 in 2010 to $26,989 in 2011. As of December 31, 2011 cash and cash equivalents was $198 compared to $8,250 as of December 31, 2010.As of December 31, 2011, accounts payable and accrued expenses were $25,327, compared to December 31, 2010 balances of $24,275. Accounts Payable Officers was $46,155 on December 31, 2011 compared to $25,235 at December 31, 2010.These increases were due primarily to professional fees incurred for SEC reporting requirements. 7 Table of Contents Operations and Net Income The net loss for the fiscal year ended December 31, 2011 was ($30,024) compared to a net loss of ($77,226) for the fiscal year ended December 31, 2010. The reduction in the net loss compared to the previous year was due primarily to reduced professional fees in 2011 compared to 2010.Professional fees for the fiscal year ended December 31, 2010 were significantly higher due to fees incurred in conjunction with our S-1 offering in June 2010.As of December 31, 2011 the accumulated deficit increased to ($125,779) compared with ($95,755) at December 31, 2010. This accumulated deficit may, on a limited basis, be offset against future taxable income. Application of Critical Accounting Policies We prepare our financial statement in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP"). Our significant accounting policies are discussed in Note2 to the financial statements. Critical accounting policies include the areas where we have made what we consider to be particularly subjective judgments in making estimates and where these estimates can significantly impact our financial results under different assumptions and conditions. The preparation of financial statements in accordance with U.S. GAAP requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management bases its estimates on historical experience, where available, and on various other assumptions and information that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Actual results may differ from estimates under different assumptions or conditions. Liquidity and Capital Resources As of December 31, 2011, we had $198 in cash and prepaid expenses of $45.We have not generated any revenue since our inception.Since our inception we have relied upon cash proceeds from the sale of our securities to our directors and officers and advances to us by two officers in the aggregate amount of $46,155 to fund our initial organization, operation and certain costs of our initial public offering.During the year ended December 31, 2010, we received cash in the amount of $46,540 from the sale of our shares of common stock in the initial public offering we completed on June 10, 2010 and from the sale of common shares to two of our directors.From June 10, 2010 through October 31, 2010, the Company sold an aggregate of 2,227,000 shares of common stock at an offering price of $0.02 per share, or for an aggregate offering price of $44,540.Additionally, we received $2,000 in cash from the sale of 2,000,000 common shares at an offering price of $0.001 to two of our directors in March 2010. In addition to the proceeds from the offering of our securities pursuant to our initial public offering, over the next 12 months, we anticipate we will require additional funds of approximately $5,000,000 to fund our operations, develop our business, and to satisfy the costs associated with the SEC public reporting and compliance requirements applicable to us under the Securities Exchange Act of 1934.We expect to raise such additional financing from receiving equity or debt financings or from bank borrowing.There is no assurance that sufficient equity or debt financing or bank borrowings will be available to us, or upon terms that are acceptable to us.Any such debt financing that we are able to secure may, because we are a development stage company, require us to pay additional costs associated with high risk loans and be subject to above market interest rates.Any equity financing we are able to raise may result in a dilution to existing shareholders.Also, we may be required to obtain financing in the form of securities convertible into our shares of common stock the conversion of which may be on the basis of the market price of our stock at the time or immediately prior to the conversion of such securities.As a result, the continued or ongoing conversion of such securities we issue in any such financing may adversely affect the market price for our shares, if any such market ever develops. If any such financing is not available on satisfactory terms, we may be unable to commence and/or continue our operations.As a result, investors would lose all of their investment in us. 8 Table of Contents Assuming we do not generate any revenue, we anticipate we will incur additional expenses and costs in the aggregate amount of approximately $5,000,000 related to our business and operations that will not be covered by the net proceeds of our initial public offering, and as set forth in the table below (and we expect to expend such amount in the following order of priority): Nature of Expense Amount Resale of services from strategic partner agencies and use of their systems $ Sales and marketing campaigns Media content production Business development Initial computer system implementation and installation General working capital Total $ We do not anticipate engaging in any research and development or purchasing any significant amount of equipment, except for certain capital lease purchases of equipment and systems for the initial computer system implementation. Also, we do not expect any significant increase in the number of our employees, except for contracting personnel for marketing and sales, media content production and initial computer system installation.Our ability to purchase any such equipment or hire any such personnel is dependent on our ability to raise additional financing as discussed above, of which there can be no assurance. Going concern Our auditors have issued a “going concern” opinion with regard to our financial statements for the period from inception through December 31, 2011, meaning that there is substantial doubt we can continue as a going concern for the next 12 months unless we obtain financing in addition to the financing raised from our initial public offering.No substantial revenues are anticipated until we have further implemented our business plan.We are reliant upon the proceeds of our initial public offering and future sales of stock to fund operations and will be required to raise additional financing to fully implement our strategy and stay in business. Off-Balance Sheet Arrangements At December 31, 2011, there were no off-Balance Sheet arrangements. Plan of Operation We are a full-service advertising and marketing agency that operates through different practice groups and provides advertising and marketing services, with an emphasis on digital interactive media. We intend to utilize state-of-the-art digital interactive media technology to develop more targeted, effective, quantifiable, less expensive, and more comprehensive advertising and marketing campaigns than traditional methods. By utilizing digital interactive media such as the internet, mobile communications, and digital interactive signage, we believe that we can implement highly targeted campaigns to a local and global market quickly and cost effectively.Accordingly, we believe that we are able to provide a greater, tangible, value-added service to our clients, versus our competition. Our strategy is to develop and establish strategic relationships with existing complementary agencies and provide marketing and sales of our services using some of their existing services. In order to fully develop and implement our own full-service agency, over the next 12 months, we expect we will need to raise additional funds through one or more equity or debt financing or bank borrowings. 9 Table of Contents We have entered into a strategic arrangement with a marketing and advertising agency to assist us in providing such services to our customers.As we develop and expand our services offerings and expand into different geographical markets, we expect to enter into additional similar arrangements with other advertising and marketing services providers. We continue modify our business plan to incorporate trends within the industry and in the overall US economy.Additionally, we have begun a search for prospective strategic alliances within the industry to assist us in executing specific portions of our business plan and have also begun a search for potential acquisition targets. Our business plan and strategy includes the following: · New media advertising and marketing service development. We plan to further develop our new media advertising and marketing services capabilities and our long-term service offerings. Initially, we plan to provide a full range of new media services by reselling the services of other agencies and, as we further develop our infrastructure and internal operational capabilities, through our own agency personnel. · Establish additional strategic relationships. We anticipate entering into service agreements with advertising and marketing agencies that will enable us to access their services for our clients.Such agreements will cover: the development and implementation of client media campaigns, including the internet, email, and other new media; the types of services and media to be made available to our customers; the development of demographic industry-centric data; the terms of reimbursement of the costs and charges of providing such services of the provider; time frames for providing such services; and availability of and access to databases for purposes of distributing marketing information and materials. We believe there may be significant cost savings if we could benefit from experience and complementary services already developed by service providers. As of the date of this Report, we have entered into a two year agreement with FaceTime Strategies, LLC, to assist us in providing new media advertising and marketing services to our clients and customers.For a discussion of our agreement with FaceTime, refer to our Registration Statement on Form S-1, filed with the Securities and Exchange Commission. · Initiate new media computer system usage. We have entered into an arrangement with FaceTime to provide to us access to an operational new media computer system.We expect to utilize such system until we have acquired our own full-scale system.However, since we will not own this initial computer system, we will not be able to fully control and modify the system to adapt to our business strategy. Thus, we may not be able to achieve the same revenue and profitability level as we would if we owned the computer system. · Sales and marketing campaign. Our future success and the expansion of our business will require us to further develop our sales and marketing strategy. · Media content production. We expect to offer our customers media content, including certain advertising material. We expect to offer such services either directly or through collaboration with our strategic partners. · New media full scale computer system implementation and installation. Our ability to offer our own proprietary new media computer systems access and service will depend on our ability to raise financing in addition to the funds generated from this offering. In addition, we may need additional funds if we use a greater percentage of cash rather than stock in connection with future acquisitions. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. The information to be reported under this item is not required of smaller reporting companies. 10 Table of Contents Item 8. Financial Statements and Supplementary Data. ELSINORE SERVICES, INC. (A DEVELOPMENT STAGE ENTERPRISE) FINANCIAL STATEMENTS INDEX TO THE FINANCIAL STATEMENTS PAGE(S) Report of Independent Registered Public Accounting Firm F-1 Financial Statements Balance Sheets as of December 31, 2011 and 2010 F-2 Statements of Operations for the Years Ended December 31, 2011 and 2010 and the period June 2, 2009 (inception) through December 31, 2011 F-3 Statement of Changes in Stockholders’ Deficit as of December 31, 2011 F-4 Statements of Cash Flows for the Years Ended December 31, 2011 and 2010 and the period June 2, 2009 (inception) through December 31, 2011 F-5 Notes to Financial Statements F-6 ­­– F10 11 Table of Contents Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Elsinore Services, Inc. Washington, D.C. We have audited the accompanying balance sheets of Elsinore Services, Inc. (the “Company”) as of December 31, 2011 and 2010, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the years then ended and for the period from June 2, 2009 (inception) to December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Elsinore Services, Inc., as of December 31, 2011 and 2010 and the results of its operations and cash flows for the years then ended and for the period from June 2, 2009 (inception) to December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that Elsinore Services, Inc. will continue as a going concern.As discussed in Note 3 to the financial statements, the Company has incurred losses from operations, has negative working capital and is in need of additional capital to grow its operations so that it can become profitable.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 3. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 28, 2012 F-1 Table of Contents ELSINORE SERVICES, INC. (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS AS OF DECEMBER 31, 2 December 31, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses 45 45 Total current assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable, officers Total current liabilities Stockholders’ Deficit Preferred stock, $.001 par value; 5,000,000 shares authorized; none issued and outstanding — — Common stock, $.001 par value; 245,000,000 shares authorized; 12,227,000 shares issued and outstanding at December 31, 2011 and December 31, 2010, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. F-2 Table of Contents ELSINORE SERVICES, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 FOR THE PERIOD FROM JUNE 2, 2009 (INCEPTION) TO DECEMBER 31, 2011 Year Ended December 31, 2011 Year Ended December 31, 2010 Cumulative Totals Since Inception (June 2, 2009) Through December 31, 2011 Revenues $
